On Motion for Rehearing.
HAWKINS, J.
Appellant insists that because the court, in submitting the issue of self-defense, failed in connection with the charge thereon to embrace "reasonable doubt” upon the issue, it committed fundamental error of which appellant could take advantage upon motion for new trial, although he omitted to file objections to the charge at the time of trial. We have been unable to reach such conclusion. The court gave a proper charge upon the presumption of innocence and reasonable doubt in the next paragraph of his charge. That ,the point made does not present fundamental error is demonstrated we think by Jordan v. State, 91 Tex. Cr. R. 371, 238 S. W. 1113; Debth v. State, 80 Tex. Cr. R. 4, 187 S. W. 341; Furr v. State (Tex. Cr. App.) 194 S. W. 395; Wilson v. State, 83 Tex. Cr. R. 593, 204 S. W. 321; Bridges v. State, 88 Tex. Cr. R. 61, 224 S. W. 1097; Johnson v. State, 88 Tex. Cr. R. 136, 224 S. W. 1103; McCauley v. State, 97 Tex. Cr. R. 1, 259 S. W. 938; Guse v. State, 97 Tex. Cr. R. 212, 260 S. W. 852; Andrews v. State, 101 Tex. Cr. R. 261, 275 S. W. 1025.
The motion for rehearing is overruled,